Name: Council Regulation (EEC) No 1616/89 of 5 June 1989 on the conclusion of an Agreement between the European economic Community and the Government of Mauritius on fishing in Mauritian waters
 Type: Regulation
 Subject Matter: fisheries;  Africa;  European construction
 Date Published: nan

 10. 6. 89 Official Journal of the European Communities No L 159/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1616/89 of 5 June 1989 on the conclusion of an Agreement between the European Economic Community and the Government of Mauritius on fishing in Mauritian waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas the Community and Mauritius have negotiated and initialled an Agreement on fishing which provides fishing opportunities for Community fishermen in waters over which Mauritius has sovereignty or jurisdiction ; Whereas it is in the Community's interest to approve this Agreement, HAS ADOPTED THIS REGULATION : Article 1 The Agreement between the European Economic Community and the Government of Mauritius on fishing in Mauritian waters is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Article 3 This Regulation shall =enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 5 June 1989 . For the Council The President J. BARRIONUEVO PENA (') OJ No C 86, .7. 4. 1989, p. 4. (2) Opinion delivered on 26 May 1989 (not yet published in the ¢ Official Journal).